Orders opening default in mortgage foreclosure and extending time of defendant to supply bond as condition to opening of default unanimously affirmed, with $20 costs and disbursements of the appeals to abide the event. It cannot be said that Special Term abused its discretion in granting either of the orders. Undoubtedly, the omission to join the transferee corporation may effect the ultimate relief to which defendant might be entitled if he succeeds on the merits. However, the present record, as distinguished from appellant’s brief, did not properly present the problem, if there be any, because of insufficient averment as to the purchase from plaintiff following the foreclosure sale. Defendant may be well advised, nevertheless, to take such steps as -would be appropriate with respect to the transferee corporation, or the transferee corporation may take appropriate steps (Civ. Prac. Act, § 193, subd. 3). Concur — Botein, P. J., Breitel, McNally, Stevens and Bastow, JJ.